July 26, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       JOSEPH R. WILLIE, II, Appellant

NO. 14-15-00438-CV                          V.

   HARRIS COUNTY, CITY OF HOUSTON, HOUSTON INDEPENDENT
 SCHOOL DISTRICT, AND HOUSTON COMMUNITY COLLEGE SYSTEM,
                           Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Harris
County, City of Houston, Houston Independent School District, and Houston
Community College System, signed April 20, 2015, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, Joseph R. Willie, II to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.